Name: Commission Regulation (EC) NoÃ 807/2007 of 10 July 2007 amending Annex II to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: means of agricultural production;  marketing;  foodstuff;  cultivation of agricultural land;  agricultural activity;  international trade
 Date Published: nan

 11.7.2007 EN Official Journal of the European Union L 181/10 COMMISSION REGULATION (EC) No 807/2007 of 10 July 2007 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) The authorisation to use metaldehyde in organic farming provided for in part B of Annex II to Regulation (EEC) No 2092/91 expired on 31 March 2006. (2) Several Member States have indicated that organic farmers on their territory do not have any viable alternative to the use of metaldehyde for controlling molluscs in certain arable crops. (3) It is therefore considered necessary to reintroduce for a limited period of time the authorisation to use metaldehyde, while awaiting the results of research for new methods to control molluscs and an increased availability of alternative substances. (4) Annex II to Regulation (EEC) No 2092/91 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation last amended by Commission Regulation (EC) No 394/2007 (OJ L 98, 13.4.2007, p. 3). ANNEX In Table III (Substances to be used in traps and/or dispensers) in point 1 of Part B (Products for plant protection) of Annex II to Regulation (EEC) No 2092/91, for the entry Metaldehyde, the date 31 March 2006 is replaced by 31 March 2008.